DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019, 02/24/2021 and 12/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4, 11-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choe et al. (KR 2014/0026766, hereinafter “Choe”; English translation attached).
Regarding claim 1, Choe discloses a photonic crystal film (Figure 3; photonic crystal layer 200; Paragraph [0039]) comprising:
a polyurethane-based polymer matrix (220; Paragraphs [0066] “the matrix 220 is a transparent polymer material” and [0041] “polyurethane urea”); and
colloidal particles (210; Paragraphs [0036] “monodisperse particles 210” and [0068] “colloidal particles were laminated”) dispersed in the polyurethane-based polymer matrix and arranged in a crystal lattice structure (Figure 3 and Paragraphs [0036] “monodisperse particles 210 having different refractive indices or dielectric constants from the matrix 220” and [0063] “210 regularly arranged in a dimension is a close packed structure of dense hexagonal structure or face-centered cubic structure”).

                        
    PNG
    media_image1.png
    162
    319
    media_image1.png
    Greyscale


Regarding claim 4, Choe discloses the limitations of claim 1 above, and further discloses the polyurethane-based polymer matrix is formed of a polyurethane-based prepolymer 

Regarding claim 11, Choe discloses the limitations of claim 1 above, and further discloses wherein the colloidal particles is one or two or more selected from metal nanoparticles, metal oxide nanoparticles, organic nanoparticles, and carbon structure nanoparticles (Paragraphs [0056], [0062]).

Regarding claim 12, Choe discloses the limitations of claim 1 above, and further discloses wherein the photonic crystal film is used for a security element (Paragraph [0001] “security element that prevents forgery of the security certificate”).

Regarding claim 19, Choe discloses the limitations of claim 1 above, and further discloses an anti-forgery article comprising the photonic crystal film (Paragraph [0001] “an optical device for a security document”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choe.
Regarding claim 2, Choe discloses the limitations of claim 1 above. 
Choe does not explicitly disclose a maximum reflectance of the photonic crystal film is 10% or more.
However, Choe teaches a reflection of light is being made using a light of 330 nm wavelength at the incident angle of 45 degrees and a light of 360 nm wavelength at the incident angle of 90 degrees, in which a transmittance is measured lower than 10% and is about 60%, respectively (Figure 5; Paragraphs [0024] and [0068]-[0069]).
Because Choe describes a light is reflected and transmitted on the surface of the photonic crystal layer (Paragraphs [0024], [0027]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the reflectance of the photonic crystal film of Choe, wherein a maximum reflectance of the photonic crystal film is 10% or more, by adjusting the transmittance and reflection, for the purpose of determining whether the security element is forged at a certain angle with a certain reflectance as required (Paragraph [0024]).

Regarding claim 9, Choe discloses the limitations of claim 1 above. 
Choe does not explicitly disclose that an average particle diameter of the colloidal particles is 10 to 315 nm. 

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the average particle diameter of the colloidal particles as disclosed by Choe, wherein an average particle diameter of the colloidal particles is 10 to 315 nm, for the purpose of considering the size of colloidal particles to form a packing structure as required (Choe: [0068]).

Regarding claim 10, Choe discloses the limitations of claim 1 above. 
Choe does not explicitly disclose that the colloidal particles satisfy the following Relational Expression 1,
[Relational Expression 1]
Da x 0.95 < Ds < Da x 1.05
(in Relational Expression 1, Ds is a particle diameter (nm) of the colloidal particles and Da is an average particle diameter (nm) of the colloidal particles).
However, Choe teaches an average particle diameter of the colloidal particles is 1 to 300 nm (Paragraph [0062]).
Because Relational Expression 1 requires a particle diameter (nm) of the colloidal particles being about ± 5% of an average particle diameter, the range as disclosed by Choe overlaps the range as required by Relational Expression 1. Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the average particle diameter of the colloidal particles as disclosed by .

Claims 3, 7 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choe in view of Kim et al. (US 2015/0076808, hereinafter “Kim”).
Regarding claim 3, Choe discloses the limitations of claim 1 above. 
Choe does not disclose that a thickness of the photonic crystal film is 10 to 200 μm.
However, Kim teaches an analogous identification film, in which photonic crystals-forming colloidal particles are dispersed in a polymer (Paragraphs [0057], [0061]-[0063]), and the thickness of the identification film is 5 to 500 um (Paragraph [0047]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the photonic crystal film as disclosed by Choe with the teachings of Kim, wherein a thickness of the photonic crystal film is 10 to 200 μm, for the purpose of obtaining the identification film in which colloidal particles are dispersed in the polymeric material (Kim: [0046]-[0047], [0061]).

Regarding claim 7, Choe discloses the limitations of claim 1 above. 
While Choe discloses having a difference between a refractive index of the polyurethane-based polymer matrix and a refractive index of the colloidal particles (Paragraph [0039]), Choe does not explicitly disclose the difference is 0.02 or more.
However, Kim teaches an analogous identification film, in which photonic crystals-forming colloidal particles are dispersed in a polymer (Paragraphs [0057], [0061]-[0063]), where 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the refractive index of the polymer matrix and colloidal particles as disclosed by Choe with the teachings of Kim, wherein a difference between a refractive index of the polyurethane-based polymer matrix and a refractive index of the colloidal particles is 0.02 or more. By having the refractive index difference within the above range, van der Waals attraction between the colloidal particles is reduced, so that the repulsive force between the particles is relatively superior. As a result, the particles are arranged in a regular crystal structure (Kim: Paragraph [0041]).

Regarding claim 13, Choe discloses a method for manufacturing a photonic crystal film (Figure 3; photonic crystal layer 200; Paragraph [0039]), the method comprising:
applying a dispersion liquid containing a polyurethane-based prepolymer, colloidal particles, and an initiator (Paragraphs [0036], [0041], [0061], [0064], [0066] and [0068]) on a substrate (230) or injecting a dispersion liquid containing a polyurethane-based prepolymer, colloidal particles, and a photoinitiator between two parallel transparent flat plates.
Choe does not explicitly disclose a dispersion liquid containing a photoinitiator, and irradiating the dispersion liquid with light.
However, Kim teaches a colloidal dispersion can be photo-cured by irradiating ultraviolet light, wherein the photocurable colloidal dispersion includes a photoinitiator (Paragraph [0078]).


Regarding claim 14, Choe as modified by Kim discloses the limitations of claim 13 above.
Choe does not explicitly disclose that the dispersion liquid is applied on the substrate or injected between the two transparent flat plates at a temperature of 60 to 100°C.
However, Choe teaches the dispersion liquid is applied on the substrate or injected between the two transparent flat plates at a temperature of 50 to 150°C (Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the temperature range as disclosed by Choe, wherein the dispersion liquid is applied on the substrate or injected between the two transparent flat plates at a temperature of 60 to 100°C, for the purpose of removing the dispersion medium so as to form a transparent matrix (Choe: Paragraph [0067]).

Regarding claim 15, Choe discloses a method for manufacturing a photonic crystal film (Figure 3; photonic crystal layer 200; Paragraph [0039]), the method comprising:
a) applying a dispersion liquid containing a multi-functional compound containing two or more polymerizable functional groups and colloidal particles (Paragraphs [0036], [0041], [0061], [0064]-[0066] and [0068]) on a first substrate (230); 

Choe does not disclose a) the polymerizable functional groups being photopolymerizable functional groups, the dispersion liquid containing a photoinitiator and covering the first substrate on which the dispersion liquid is applied with a second substrate;
c) irradiating the aged dispersion liquid with light to polymerize the dispersion liquid,
wherein at least one selected from the first substrate and the second substrate is a transparent substrate.
However, Kim teaches a colloidal dispersion can be photo-cured by irradiating ultraviolet light, where the photocurable colloidal dispersion includes a photoinitiator (Paragraph [0078]) and covering the first substrate on which the dispersion liquid is applied with a second substrate (Paragraph [0112]); and at least one selected from the first substrate and the second substrate is a transparent substrate (Paragraph [0112]).
Because Choe suggests a polymerization reaction be carried out (Paragraph [0067]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method as disclosed by Choe with the teachings of Kim, to have the polymerizable functional groups be photopolymerizable functional groups, the initiator be a photoinitiator, and cover the first substrate on which the dispersion liquid is applied with a second substrate; and c) irradiate the aged dispersion liquid with light to polymerize the dispersion liquid, wherein at least one selected from the first substrate and the second substrate is a transparent substrate, for the purpose of obtaining a polymerization reaction for the colloidal dispersion disposed between substrates (Kim: Paragraph [0112]).
Regarding claim 16, Choe as modified by Kim discloses the limitations of claim 15 above.
Choe does not explicitly disclose that the aging is performed for 10 minutes or longer.
However, Choe teaches the aging is performed for 1 minute to 1 hour (Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the temperature range as disclosed by Choe, wherein the aging is performed for 10 minutes or longer, for the purpose of removing the dispersion medium so as to form a transparent matrix (Choe: Paragraph [0067]).

Regarding claim 17, Choe as modified by Kim discloses the limitations of claim 15 above, and further discloses that the aging is performed at a temperature of 30°C to 150°C (Paragraph [0067]).

Regarding claim 18, Choe as modified by Kim discloses the limitations of claim 15 above.
Choe does not explicitly disclose that in the aging, the temperature is increased by 1°C/min to 10°C/min up to 30°C to lower than 200°C. 
However, Choe teaches the heat treatment for a temperature range of 50 ℃ to 150 ℃ and 1 minute to 1 hour.
Because Choe suggests the heat treatment be done for a certain amount of time, i.e., between 1 minute to 1 hour, where the temperature range is lower than 200°C, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the temperature range as disclosed by Choe, in the aging, the temperature .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choe in view of Rukavina (US 2016/0039968).
Regarding claim 6, Choe discloses the limitations of claim 4 above. 
Choe does not disclose that a weight average molecular weight of the polyurethane-based prepolymer is 500 to 30,000 g/mol.
However, Rukavina teaches a polyurethane prepolymer may have a number average molecular weight of less than about 20,000 g/mol (Paragraph [0174]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the polyurethane-based prepolymer as disclosed by Choe with the teachings of Rukavina, wherein a weight average molecular weight of the polyurethane-based prepolymer is 500 to 30,000 g/mol, for the purpose of preparing the polyurethane by reacting the polyurethane prepolymer (Rukavina: Paragraphs [0163], [0166]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choe in view of Kim, and in further view of Sherman et al. (US 2011/0122494, hereinafter “Sherman”).
Regarding claim 8, Choe as modified by Kim discloses the limitations of claim 7 above.
Choe does not explicitly disclose the refractive index of the polyurethane-based polymer matrix is 1.4 to 1.5 and the refractive index of the colloidal particles is 1.3 to 2.95.

Because Choe teaches having a difference between the refractive index of the polyurethane-based polymer matrix and the refractive index of the colloidal particles while Kim teaches the refractive index of the polymeric material and the refractive index of the colloidal particles may have a difference within 0.2, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the refractive index of the polymer matrix and colloidal particles as disclosed by Choe and Kim with the teachings of Sherman, wherein the refractive index of the polyurethane-based polymer matrix is 1.4 to 1.5 and the refractive index of the colloidal particles is 1.3 to 2.95, for the purpose of considering the refractive indices of the materials (Sherman: [0101]) for arranging the particles in a polymer in a regular crystal structure (Kim: Paragraphs [0064], [0061]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, Choe discloses the limitations of claim 4 above. However, Choe fails to disclose or suggest, in light of the specification, “a viscosity of the polyurethane-based prepolymer at 80°C is 100 to 1,000 cps”. The examiner considered the prior art of Rukavina, .
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871